Citation Nr: 1749975	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-31 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In June 2017, the Veteran testified at a Board hearing held in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In September 2016, the Veteran filed a VA Form 9, perfecting his appeal regarding the issue of entitlement to a clothing allowance for the year 2015.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a). 

As the required notifications have not been sent in regard to the VA Form 9 filed in September 2016, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327   (2015) (due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his erectile dysfunction in September 2011.  He was last afforded a VA examination for his PTSD in October 2011.  At his June 2017 Board hearing, the Veteran provided sworn testimony that he has experienced worsening symptoms of his respective service-connected disabilities since his last examinations. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's conditions since the last examination, and the last examinations were each conducted more than six years ago, new examinations should be obtained on remand.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the hearing, the Veteran testified that until approximately two years ago, he attended weekly sessions at various Vet Centers.  All related treatment records should be obtained.  

Additional treatment records were added to the file in March 2017 and have not been considered in a supplemental statement of the case.  Those records must be considered on remand.  38 C.F.R. § 19.37 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD or erectile dysfunction complaints since March 2010 (including any Vet Centers the Veteran may have attended for treatment of PTSD).  After securing the necessary release, take all appropriate action to obtain these records. 

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since February 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected erectile dysfunction.  The claims folder and all pertinent records should be made available to the examiner for review.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should address any functional impairment caused by the Veteran's disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






